DETAILED ACTION
Drawings
The Drawings filed 15 April 2020 are approved by the examiner.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/12/2020, 01/28/2021, 05/03/2021, 06/14/2021, 12/20/2021, 01/20/2022 and 08/03/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) are being considered by the examiner and an initialed copy is attached.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.

Election/Restrictions
Applicant's election of Group I, claims 1-9 and newly-added claims 21-31, in the reply filed on 06 September 2022 is acknowledged.  It is noted that the non-elected claims 10-20 have been cancelled in the amendment of 06 September 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doane (US4911952 – cited in the IDS).
	Claims 1-3, 28 and 29: Doane discloses an encapsulation by entrapment of a blend of agents in a shell comprised of depolymerized waxy starches (abs, col 2/1 to col 4/58). 
	Claim 8: Doane discloses a thermal depolymerization (col 3/1-21).
Claim(s) 1-7, 9 and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR100899029B1 – a machine translation is provided and referenced from hereon).
	Claims 1-3, 28 and 29: Kim discloses an encapsulation of a blend of metal-based components in a shell comprising a depolymerized polymers/resin (abs,  pp 4-6). It is noted that the various metal-based components such as titanium oxide, calcium carbonate and iron oxide meet the claimed agents such as a pigments, carbonates and additives (pp 5 and 6).
	Claims 4, 5 and 9: Kim discloses the claimed spherical and non-spherical shapes (pp 5).
	Claims 6, 7 and 28: Kim discloses the polystyrene and polyethylene components (pp 4 and 5). 
Claim(s) 1-5, 9, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blasberg (CN106413876A – a machine translation is provided and referenced from hereon).
	Claims 1-3, 29 and 30: Blasberg discloses a core shell particle comprising a mixture of metal compounds in the core and a depolymerized shell (abs,  pp 3 and 10-11). It is noted that the various metal-based components such as titanium oxide, calcium carbonate and iron oxide meet the claimed agents such as a pigments, carbonates and additives (pp 5).
	Claims 4, 5 and 9: Kim discloses the claimed spherical and non-spherical shapes (pp 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 22, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Doane.
	Claims 21 and 22: It is noted that claim(s) 21 and 22 include product-by-process features, requiring various catalytic synthesis limitations. Nevertheless, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and there is no evidence that these differences in the processes would have resulted in a different product. Until such evidence is presented, it would therefore have been obvious to one of ordinary skill in the art that the reference product reads on the claimed product. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113.
	Accordingly, the cited reference anticipates the material limitations of the listed claims.
	With respect to the 103 portion of the rejection, in the alternative that any differences can be shown for the product of the product-by-process claims, as opposed to the product taught by the cited reference, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product and are recognized as being well within the purview of the skilled artisan to yield predictable results. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531,535, 173 USPQ 685,688 (CCPA 1972).
	Claims 29 and 30: Doane discloses the plurality of agents/additives (see above).
Claim(s) 31 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim.
	It is noted that claim 31 includes a product-by-process feature, requiring recycled limitation. Nevertheless, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and there is no evidence that these differences in the processes would have resulted in a different product. Until such evidence is presented, it would therefore have been obvious to one of ordinary skill in the art that the reference product reads on the claimed product. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113.
	Accordingly, the cited references anticipate the material limitations of the listed claims.
	With respect to the 103 portion of the rejection, in the alternative that any differences can be shown for the product of the product-by-process claims, as opposed to the product taught by the cited reference, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product and are recognized as being well within the purview of the skilled artisan to yield predictable results. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531,535, 173 USPQ 685,688 (CCPA 1972). Applicant is directed to Han (CN101704932A – cited in the IDS) or D’Amato (US2014/0046102) as disclosing the feature of depolymerizing waste polymer being well-known in the art.
Claim(s) 4, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Doane as applied to claim 1 above, and further in view of Blasberg or Kim.
	The disclosure(s) of Doane, Kim and Blasberg are relied upon as set forth above.
Doane discloses the claimed invention but does not explicitly disclose the claimed spherical and non-spherical shapes. In an analogous art, the Blasberg or Kim reference discloses that the claimed shapes for core-shell or encapsulating particles are well known (see above).  One of ordinary skill in the art would have recognized that applying the known technique of Blasberg or Kim to the teachings of Doane would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems and compositions to achieve desired structural and rheological attributes and there is no evidence nor teaching that optimizing the shape of the particles would be repugnant to a skilled artisan.
Claim(s) 6-8, 21-28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Doane as applied to the claims above, and further in view of Murata (JP2003252676A – cited in the IDS).
	The disclosure(s) of Doane is relied upon as set forth above.
	Claims 6-8, 21-28 and 31: Doane discloses the claimed invention but does not explicitly disclose the depolymerization process,  the polystyrene, the polyethylene and the polypropylene. It is noted that Doane disclose the depolymerization to achieve a wax shell and the claims call for the depolymerization via various polymers and experimental routes. In an analogous art, Murata discloses that the feature of depolymerizing the claimed polymers to arrive at a wax is well known (abs, claims 1-7, ¶10-18 and examples).  One of ordinary skill in the art would have recognized that applying the known technique and components of Murata to the teachings of Doane would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems, methods and compositions to gain the benefit of enhancing the compatibility, fluidity, strength and stability (Murata: ¶14) and there is no evidence nor teaching that the combination would be repugnant to a skilled artisan.
	Claims 26, 27 and 31: It is noted that claim(s) include product-by-process features, requiring recycled starting material. Nevertheless, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and there is no evidence that these differences in the processes would have resulted in a different product. Until such evidence is presented, it would therefore have been obvious to one of ordinary skill in the art that the reference product reads on the claimed product. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113.
	Accordingly, the cited references anticipate the material limitations of the listed claims.
	With respect to the 103 portion of the rejection, in the alternative that any differences can be shown for the product of the product-by-process claims, as opposed to the product taught by cited references, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product and are recognized as being well within the purview of the skilled artisan to yield predictable results. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531,535, 173 USPQ 685,688 (CCPA 1972).
	Applicant is directed to Han (CN101704932A – cited in the IDS) or D’Amato (US2014/0046102) as disclosing the feature of depolymerizing waste polymer being well-known in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764